Citation Nr: 0208452	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  00-04 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a thyroidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The appellant had active duty for training and inactive duty 
for training in the National Guard, including periods of 
active duty for training from March to August 1975, from May 
to August 1976, and from October 1982 to April 1983.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which in pertinent part, continued the 30 percent 
evaluation for status post thyroidectomy.  The appellant 
subsequently perfected this appeal.

A hearing before the undersigned was held in December 2000.

The Board notes that additional evidence was added to the 
record subsequent to the February 2000 statement of the case 
(SOC) and prior to notice of certification to the Board.  In 
September 2001, the appellant submitted a waiver of RO 
jurisdiction.  The Board notes that effective February 22, 
2002, regulations were amended to eliminate the requirement 
that the Board obtain a waiver prior to the consideration of 
such newly submitted evidence.  See 67 Fed. Reg. 3,099, 
3,105-3,106 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 20.1304).

The Board further notes that the veteran filed a claim of 
entitlement to service connection for depression secondary to 
her service-connected postoperative residuals of 
thyroidectomy.  This claim was denied in an April 2000 rating 
decision.  An appeal has not been perfected with this matter 
and therefore, it is not before the Board at this time.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's appeal.  

2. The medical evidence does not reflect that the 
postoperative residuals of thyroidectomy are productive of 
hypothyroidism with muscular weakness, mental disturbance, 
and weight gain.  Surgical scarring is asymptomatic.

3. The appellant has not submitted evidence tending to show 
that the postoperative residuals of thyroidectomy are 
unusual or cause marked interference with employment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
postoperative residuals of a thyroidectomy are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Codes 7803, 7804, 4.119, Diagnostic Code 7903 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the April 1999 
rating decision and the February 2000 SOC of the evidence 
necessary to establish an increased evaluation for 
postoperative residuals of thyroidectomy.  The Board 
concludes that the discussions in the rating decision and the 
SOC adequately informed the appellant of the evidence needed 
to substantiate her claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
February 2001, the RO sent the appellant a letter informing 
her of the enactment of the VCAA.  The letter further 
notified her of the evidence VA has, what evidence is needed 
to complete the claim, and what evidence VA will request.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The appellant responded to the above-referenced letter 
indicating the she has had no private treatment relating to 
her claim.  She further identified treatment at the VA 
medical center (VAMC) in American Lake and VAMC Seattle.  A 
confidential summary of VA treatment for the period from 
approximately April 1999 to March 2001 was obtained.  The 
veteran has also been provided VA examinations in June 1997, 
December 1998, August 1999, and May 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



Background

The veteran was originally granted service connection for a 
thyroid disorder in February 1987.  A March 1987 rating 
decision established a 0 percent evaluation effective April 
2, 1983.  In September 1987, the appellant underwent a 
bilateral subtotal thyroidectomy.  In December 1987, the 
evaluation was increased to 10 percent also effective April 
2, 1983.  In September 1990, the Board denied an evaluation 
in excess of 10 percent for postoperative residuals of a 
thyroidectomy.  In January 1998, the evaluation was increased 
to 30 percent effective March 10, 1992.  In October 1998, the 
appellant filed another claim for increase.  An April 1999 
rating decision continued the 30 percent evaluation.

Medical evidence post thyroidectomy indicates continuous 
treatment for hypothyroidism and the use of medication for 
control.  VA medical records indicate that in January 1997 
the appellant was currently euthyroid.  In April 1997, the 
appellant was seen in the endocrine clinic.  She complained 
of fatigue and difficulty losing weight.  Impression was that 
her hypothyroidism was well prescribed and was not a likely 
cause of fatigue and overweight.  

The appellant underwent a VA examination in June 1997.  She 
complained of hoarseness and reflux and reported taking 
Synthroid .175 mg per day.  Weight was 228 pounds.  
Impression was status post subtotal thyroidectomy for a 
goiter.  The examiner further stated that her hoarseness is 
most likely secondary to abnormality of the vocal cord and 
reflux and that the atrophy could be related to the 
thyroidectomy.  

An outpatient treatment note dated in August 1998 indicates 
the appellant had a T4 of 12 on .2 mg of levothyroxine and 
recommended decreasing this back to .175 mg.

The appellant underwent a VA examination in December 1998.  
She reported she was on Synthroid since 1985 and reported no 
recent weight gain or loss and no change in Synthroid dosage 
over the past several years.  Weight was 200 pounds.  
Impression was status post thyroidectomy with injury of the 
left recurrent laryngeal nerve with continued hoarseness and 
atrophy of the left vocal cord.  

The appellant underwent another VA examination in August 
1999.  The examiner noted that the C-file was reviewed.  
Currently she is on Levothroid .05 mg daily.  She reported 
that two months ago her thyroid stimulating hormone (TSH) was 
normal and she felt that her weight has been fairly stable.  
In 1980 she was 168 pounds and current weight was 208 1/2 
pounds with clothes on.  There was no history of muscle 
weakness.  The appellant complained of depression for the 
last two years but stated that her whole life has been 
depressing.  

On physical examination, there was no thyromegaly.  There was 
evidence of a prior thyroidectomy scar that was well healed.  
Reflexes were 1+ in all four extremities and motor strength 
was 5/5 in all four extremities.  Impression was status post 
thyroidectomy for an euthyroid goiter in 1987.  There was no 
evidence of significant weight loss or muscular weakness.  
The examiner stated it was doubtful that depression was 
secondary to the thyroidectomy since the appellant was 
euthyroid.

Medical records from approximately April 1999 to March 2001 
indicate treatment for various medical conditions including 
hypothyroidism.  In September 1999, the appellant presented 
to the endocrinology clinic with complaints of being tired.  
On physical examination, weight was 214 pounds.  There was no 
thyromegaly.  Lab work from August 1999 included a TSH of 
1.62.  The examiner noted that it was possible that she was 
still on too high of a dose of thyroid with her TSH at the 
low end of normal.  The examiner discussed with the appellant 
that her fatigue may be secondary to hyperthyroidism and that 
her set point for her TSH may actually be higher than her 
current level.   

A travel board hearing was held in December 2000.  The 
veteran testified that she experiences weight gain and that 
her weight fluctuates.  She estimated her current weight at 
230 pounds.  She experiences diminished strength and fatigue.  
She is always tired but there are times she cannot sleep.  
She is also mentally sluggish and has lost thoughts.  She 
suffers from left ventricular hypertrophy, hypertension and 
depression.  Cold weather bothers her and she gets numbness 
in her fingers and toes.  She filed for social security 
benefits but was denied.  The appellant further testified 
that she is slow and that her symptomatology has interfered 
with her ability to maintain employment. 

The appellant most recently underwent a VA examination in May 
2001.  The C-file was reviewed.  Currently she is taking 
numerous medications, including Levothyroxine .15 mg.  
Complaints included muscular weakness, weight gain, cold 
intolerance, cardiovascular involvement, bradycardia, and 
sleepiness.  The appellant reported other medical problems 
including diabetes.  

On physical examination, the appellant was 200 pounds.  The 
thyroidectomy scar was 8.5 cm long, well-healed, nonadherent, 
nontender and nonkeloidal.  Her voice was normal and at this 
time was not hoarse.  There was no evidence of laryngeal 
(voice) problems or parathyroid problems.  Deep tendon 
reflexes were normal.  There was a questionable delay in the 
relaxation phase but reflex itself was normal.  Labs revealed 
normal thyroid functional data.  Echocardiogram revealed mild 
concentric hypertrophy unrelated to thyroid dysfunction.  

Impression was status post thyroidectomy on hormone 
replacement.  It was the examiner's opinion that the symptoms 
quoted on VA form 21-2507 were not explainable by 
thyroidectomy status.  The examiner further opined that 
current depression was not due to thyroidectomy status.

A VA psychiatric examination was also conducted in May 2001.  
On mental status examination, psychomotor activity was 
somewhat slowed.  Speech was slurred and difficult to 
understand at times.  Affect was flat and thoughts were 
somewhat tangential.  Thought content was appropriate and 
attention was sufficient.  Abstractability was intact and she 
was oriented to person, place and time.  She complained that 
memory was impaired.  Insight was fair.  Global assessment of 
functioning (GAF) was estimated at 45.  The examiner stated 
that the appellant met the criteria for major depression and 
was seriously impaired in functioning due to depression and 
other physical illnesses.  He further stated that the current 
depression was 50 percent related to her thyroid, 
particularly her voice change and inability to scream, and 50 
percent related to other health issues and events.  

Analysis

The appellant contends that the current 30 percent evaluation 
for status post thyroidectomy does not adequately reflect the 
severity of her disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with the rating schedule, the RO evaluated the 
appellant's service-connected disability pursuant to 
Diagnostic Code 7903.  Under this provision, hypothyroidism 
is rated as follows: fatigability, or continuous medication 
required for control (10 percent); fatigability, 
constipation, and mental sluggishness (30 percent); muscular 
weakness, mental disturbance, and weight gain (60 percent); 
and cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness (100 percent).  38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2001).

On review of the evidence, the Board finds that the 
postoperative residuals of thyroidectomy are not productive 
of hypothyroidism with muscular weakness, mental disturbance 
and weight gain.  Evidence of record does indicate that the 
appellant has difficulty maintaining her weight and that she 
experiences weight gain; however, there is also evidence of 
weight loss and it appears that her weight has fluctuated (up 
and down) over the years.  The most recent examination 
reports a weight of 200 pounds which actually represents a 
weight loss from the previous VA examination in August 1999.  

The appellant also complains of muscular weakness.  No 
findings of muscle weakness have been noted and on 
examination in August 1999, motor strength was 5/5 in all 
four extremities.  

Regarding evidence of mental disturbance, the appellant has 
been diagnosed with major depression.  The VA psychiatric 
examiner stated that it was 50 percent related to her thyroid 
and two other VA examiners suggest that depression is not due 
to her thyroidectomy.
 
Notwithstanding the appellant's complaints, laboratory 
results over the years repeatedly indicate normal thyroid 
hormone status.  The Board recognizes that the appellant 
requires continuous medication for control of her 
symptomatology but with the appropriate dosage adjustments, 
she appears to be largely euthyroid.  Consideration has been 
given to all the opinions of record and her hypothyroidism 
appears to be well controlled with medication and not a 
likely cause of her reported symptomatology.  Therefore, the 
Board finds that her subjective complaints are not related to 
her service-connected postoperative residuals of 
thyroidectomy.

Even assuming the appellant's depression constitutes mental 
disturbance related to her hypothyroidism, the disability 
picture still does not more closely approximate that of a 60 
percent evaluation.  As discussed, the medical evidence does 
not indicate muscle weakness or weight gain related to her 
thyroid disability.

An increased evaluation based on the surgical scar is also 
not warranted as there is no evidence that the scar is poorly 
nourished, with repeated ulceration or superficial, tender 
and painful on objective demonstration.  See 38 C.F.R. 
§ 4.119, Diagnostic Codes 7803 and 7804 (2001).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
appellant is frequently hospitalized for this condition and 
there is no objective evidence that the appellant's service-
connected thyroid disability has a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

As the preponderance of the evidence is against the 
appellant's claim for an evaluation in excess of 30 percent 
for postoperative residuals of a thyroidectomy, the 
reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a thyroidectomy is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


